Citation Nr: 1101195	
Decision Date: 01/11/11    Archive Date: 01/20/11

DOCKET NO.  09-02 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

J. C. Schingle, Associate Counsel




INTRODUCTION

The Veteran had active military service in from February 1966 to 
August 1969 with service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board or 
BVA) on appeal from a December 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Louis, Missouri.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

Although further delay is regrettable, the Board finds additional 
development necessary to adjudicate the Veteran's service 
connection claims.  Throughout the current appeal, the Veteran 
has contended that he has current bilateral hearing loss and 
tinnitus that are related to noise exposure in service.  
Specifically, he contends that he was exposed to hazardous noise 
during combat operations while serving in the Republic of 
Vietnam.  He describes pertinent symptoms since discharge from 
active duty.  [In this regard, the Board notes that service 
personnel records confirm the Veteran's service with the United 
States Air Force in the Republic of Vietnam from August 1968 to 
August 1969.  His primary military speciality was that of an 
aircraft control and warning operator.]  

Service treatment records show no evidence of complaints of, or 
treatment for, hearing loss or tinnitus during service.  Further, 
post-service VA outpatient treatment records do not reflect a 
hearing loss or tinnitus disability.  

Importantly, in March 2008, the Veteran reported having received 
pertinent treatment and evaluation from an ear, nose, and throat 
specialist at St. Anthony's Hospital.  In particular, the Veteran 
has indicated that the examiner, Dr. L., provided a positive 
nexus opinion between his hearing loss and tinnitus and his 
active service.  

However, no attempt appears to have been made to obtain these 
records and to associate them with the claims file.  As these 
records purportedly provide evidence critical to the Veteran's 
claim, an attempt should be made to obtain them and to associate 
them with his claims folder.  Any and all other relevant 
treatment records should be obtained as well.

Additionally, the Board notes that the Veteran has not been 
afforded a VA examination.  VA's duty to assist includes 
providing a medical examination or obtaining a medical opinion 
when such is necessary to make a decision on the claim.  An 
examination or opinion is necessary if the evidence of record: 
(A) contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of disability; 
(B) establishes that the claimant suffered an event, injury or 
disease in service; and (C) indicates that the claimed disability 
or symptoms may be associated with the established event, injury, 
or disease in service or with another service-connected 
disability, but (D) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.  38 C.F.R. § 
3.159(c)(4) (2009).  

Lay assertions may serve to support a claim for service 
connection by supporting the occurrence of lay-observable events 
or the presence of disability or symptoms of disability subject 
to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. 
§ 3.303(a) (2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent to 
support presence of disability even where not corroborated by 
contemporaneous medical evidence).  However, lay persons are not 
competent to opine as to medical etiology or render medical 
opinions.  Barr v. Nicholson; see Grover v. West, 12 Vet. App. 
109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  "Symptoms, not treatment, are the essence of any 
evidence of continuity of symptomatology."  Savage v. Gober, 10 
Vet. App. 488, 496 (1997) (citing Wilson v. Derwinski, 2 Vet. 
App. 16, 19 (1991).  

Based on the evidentiary posture as stipulated herein, including 
the Veteran's competent testimony of in-service noise exposure 
and his competent and observable symptoms of hearing loss and 
tinnitus in service and after service, the Board finds a VA 
examination necessary in order to determine his complete 
disability picture and to determine whether his current symptoms 
are related to service.  See Charles v. Principi, 16 Vet. App. 
370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2008) [a medical 
examination or opinion is necessary if the information and 
evidence of record does not contain sufficient competent medical 
evidence to decide the claim].  As this case presents certain 
medical questions which cannot be answered by the Board, a VA 
examination must be conducted.  See Colvin v. Derwinski, 1 Vet. 
App. 191, 175 (1999) [the Board is prohibited from exercising its 
own independent judgment to resolve medical questions].  

Of particular importance to the Board in this matter is the fact 
that, despite the Veteran's competent assertions regarding his 
in-service noise exposure and his in-service and post-service 
hearing loss and tinnitus, he has not been provided a pertinent 
VA examination, to include an opinion regarding the etiology of 
any diagnosed hearing loss and tinnitus.  Thus, the Board 
concludes that a VA examination is necessary.  See 38 C.F.R. 
§ 3.159(c)(4); see also Colvin, supra.

In light of the discussion above and to ensure full compliance 
with due process requirements, it is the decision of the Board 
that further development is necessary prior to appellate review.  
Accordingly, the case is REMANDED for the following action:

1.	After obtaining the appropriate release of 
information forms, procure copies of any 
records of private audiological (including 
hearing loss and tinnitus) treatment and 
evaluation that the Veteran has received 
since his separation from active duty in 
August 1969.  The Board is particularly 
interested in copies of records of 
audiological treatment and evaluation that 
the Veteran has received, or undergone, 
from Dr. Jose Lima at St. Anthony's 
Hospital.  All efforts to obtain these 
documents should be annotated in the 
Veteran's claims folder.  All such 
available documents should be associated 
with the Veteran's claims file.  If the 
AOJ is unable to obtain these records, the 
Veteran must be notified of this fact, and 
a copy of such notification should be 
associated with his claims file.  

2.	Thereafter, schedule the Veteran for a VA 
examination to determine the nature and 
etiology of his bilateral hearing loss and 
tinnitus.  The Veteran's claims folder must 
be provided to the VA examiner to review in 
conjunction with the examination.  The 
examination report should state that the 
claims folder has been reviewed.  

For any hearing loss or tinnitus diagnosed 
on examination, the examiner should express 
an opinion as to whether it is more likely, 
less likely, or as likely as not that such 
diagnosed disability(ies) is(are) related to 
the Veteran's active duty, including whether 
any such diagnosed disability(ies) is(are) 
consistent with his competent assertions of 
noise exposure in service and his competent 
descriptions of hearing difficulties and 
ringing sensations in his ears since his 
active duty.  

It would be helpful if the examiner would 
use the following language, as may be 
appropriate: "more likely than not" (meaning 
likelihood greater than 50%), "at least as 
likely as not" (meaning likelihood of at 
least 50%), or "less likely than not" or 
"unlikely" (meaning that there is less than 
50% likelihood).  The term "at least as 
likely as not" does not mean "within the 
realm of medical possibility."  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically sound 
to find in favor of that conclusion as it is 
to find against it.

If a diagnosis cannot be rendered with 
regard to the Veteran's bilateral hearing 
loss or tinnitus, or the requested 
etiological opinion concerning any diagnosed 
hearing loss and/or tinnitus cannot be 
provided, the examiner should so state-and 
the reasons therefore.  The examiner should 
provide a thorough and complete rationale 
for all opinions provided in the examination 
report.  

3.	Following completion of the foregoing, 
review the claims folder and ensure that all 
of the foregoing development has been 
conducted and completed in full.  In 
particular, a determination as to whether 
the examiner has responded to all questions 
posed should be made.  If the examiner has 
not responded to all questions asked, the 
report must be returned for corrective 
action.  38 C.F.R. § 4.2 (2009).

4.	After the requested development has been 
completed, readjudicate the merits of the 
claims based on all the evidence of record, 
including any additional information 
obtained as a result of this remand, and all 
governing legal authority.  If the benefit 
sought on appeal remains denied, the Veteran 
and his representative should be furnished a 
supplemental statement of the case and given 
the opportunity to respond thereto. 

No action is required of the Veteran until he is notified by the 
RO; however, the Veteran is advised that failure to report for 
any scheduled examination may result in the denial of his claims.  
38 C.F.R. § 3.655 (2009).  He has the right to submit additional 
evidence and argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2010).  



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2010).  


